Case 4:20-cv-12002-MFL-EAS ECF No. 6 filed 07/28/20       PageID.286    Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

BESTWAY INFLATABLES &
MATERIAL CORP.,

      Plaintiff,                                   Case No. 20-cv-12002
                                                   Hon. Matthew F. Leitman
v.

JOHN/JANE DOE et al.,

     Defendants.
__________________________________________________________________/

     ORDER (1) GRANTING TEMPORARY RESTRAINING ORDER, (2)
       SCHEDULING PRELIMINARY INJUNCTION HEARING, (3)
        PROHIBITING DISPOSITION OF ASSETS, (4) ORDERING
                     IMMEDIATE DISCOVERY

      THIS MATTER comes before the Court at 12:57 p.m. on July 28, 2020, upon

the motion of Plaintiff BESTWAY INFLATABLES & MATERIAL CORP.

(“Bestway”). (See Mot., ECF No. 2.) The Court having read Plaintiff’s motion and

Verified Complaint (see ECF No. 1), and being fully advised in the premises:

      THE COURT FINDS THAT:

             A. Bestway has demonstrated that it is likely to succeed on the merits

      of the claims alleged in the Verified Complaint.

             B. Defendants are operating at least 8 websites that use one or more of

      Bestway’s registered trademarks in a manner that, among other things,

      infringes on those marks.

                                         1
Case 4:20-cv-12002-MFL-EAS ECF No. 6 filed 07/28/20         PageID.287    Page 2 of 5




            C. Bestway’s reputation and goodwill are being irreparably damaged as

     a result of Defendants’ conduct.

            D. Bestway will risk serious and irreparable harm if Defendants are not

     immediately enjoined in accordance with this order.

            E. Good cause exists to issue this order without notice to Defendants

     because the identity of the Defendants is unknown and Bestway risks serious

     and irreparable harm in the time it takes to determine Defendants’

     identity/identities.

            F. The balance of hardships favors Bestway, and issuing immediate

     injunctive relief is in the public’s best interests.

            G. Injunctive relief will preserve the status quo.

            H. The Court exercises its discretion and declines to require Bestway

     to post a bond given the short duration of this order, the strength of Bestway’s

     initial showing, and the apparent balance of the equities.

            I. Freezing the PayPal account associated with the infringing websites

     is necessary to ensure a higher degree of likelihood that Bestway will be able

     to obtain an accurate accounting of Defendants’ profits.

            J. Good cause exists to permit Bestway to engage in immediate

     discovery in order to try to discern the identity or identities of Defendants and

     the scope of Defendants’ conduct.


                                           2
Case 4:20-cv-12002-MFL-EAS ECF No. 6 filed 07/28/20       PageID.288    Page 3 of 5




     THEREFORE, IT IS ORDERED THAT:

           1. Defendants and each of their agents, servants, employees, attorneys,

     and any other persons who are in active concert or participation with any of

     them are prohibited from:

           a) Using the “Bestway” name, using Bestway’s marks, including

     BESTWAY, COOLERZ, STEEL PRO, STEEL PRO MAX, H2OGO!, H2O

     GO, HYDRO FORCE, RAPID RIDER, FAST SET, or imitating Bestway’s

     marks, in connection with the offering for sale or advertising of any products;

           b) Engaging in any action to pass off Defendants’ products or product

     offerings as Bestway products;

           c) Engaging in further actions to interfere with Bestway’s rights in its

     marks or in damaging Bestway’s goodwill or reputation;

           d) Continuing to operate the following websites, and any similar sites

     containing content that infringes on Bestway’s marks:

           i. www.hiramshop.space

           ii. https://lennonshop.space

           iii. www.boradshop.space

           iv. www.containshop.space

           v. www.kyleshop.space

           vi. www.ffshop.space


                                          3
Case 4:20-cv-12002-MFL-EAS ECF No. 6 filed 07/28/20        PageID.289   Page 4 of 5




           vii. www.fnshop.space

           viii. www.annalsj.xyz

           2. Defendants and each of their agents, servants, employees, attorneys,

     and any other persons who are in active concert or participation with any

     ofthem are prohibited from removing any funds from the PayPal accounts

     associated    with    the     e-mail      addresses   nkioko5607@gmail.com,

     seashop.space@outlook.com, or any other account used by the websites listed

     above including the accounts described as follows:

Merchant                                       Appears on Statement As:

阳曲县浩薇兴商贸有限公司                                   PayPal*YANGQUXIANH
(“Yangqu County Haoweixing Trading
Company”)

常州市旭腾塑业科技有限公司
(“Changzhou Xuteng Plastic
Technology Co., Ltd.”
北京永军昌盛商贸有限公司                         PayPal*YONGJUNCHAN
(“Beijing Yongjun Prosperity Trading
Company”)

           3. Plaintiff is granted leave to engage in immediate discovery including

     issuing subpoenas to third parties.

           4. Paragraphs 1 and 2 of this Order expire on Tuesday August 11,

     2020, at 12:00 p.m. unless extended by further order of this Court.



                                           4
Case 4:20-cv-12002-MFL-EAS ECF No. 6 filed 07/28/20       PageID.290    Page 5 of 5




            5. A hearing on Plaintiff’s Motion for Preliminary Injunction (ECF No.

      2) is scheduled for Monday August 10, 2020 at 1:00 p.m. The hearing will

      take place via Zoom. Information regarding the Zoom hearing will be placed

      on the docket and emailed to counsel of record prior to the hearing.

            6. Service of this Order shall be accomplished by Plaintiff sending a

      copy of the Order to nkioko5607@gmail.com, seashop.space@outlook.com,

      and via First Class Mail to 14021 Lago Azul, Horizon City, TX 79928 and

      267 Batterson Dr., New Britain, CT 06053. Plaintiff shall file a proof of

      service thereafter.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: July 28, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 28, 2020, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         5
